Citation Nr: 0311263	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to benefits under 38 U.S.C. § 1151, for 
claimed misdiagnosis of sugar diabetes in 1984. 

4.  Entitlement to benefits under 38 U.S.C. § 1151 for 
claimed erroneous prescription of Thorazine.


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney At 
Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  An October 1996 rating decision found, in pertinent 
part, that new and material evidence adequate to reopen 
claims for service connection for an acquired psychiatric 
disorder and a neck disorder had not been submitted.  A May 
1997 rating decision denied the veteran entitlement to 
compensation under 38 U.S.C. § 1151 for an alleged 
misdiagnosis of sugar diabetes and an alleged misdiagnosis of 
a prescribed drug (Thorazine).

In March 1999 the Board denied the veteran's claims for 
entitlement to benefits under 38 U.S.C. § 1151 and found that 
new and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  The Board granted the 
veteran's petition to reopen a claim of service connection 
for a neck disability on the basis of new and material 
evidence and remanded this issue to the RO for further 
development.

The Board notes that in March 2001 the veteran testified 
relative to the issue of entitlement to service connection 
for a neck disorder at a video conference hearing before the 
undersigned member of the Board sitting at Washington, D.C., 
and in a Board decision that same month, this issue was again 
remanded to the RO for further development.

The Board's March 1999 decision to the extent that it denied 
the benefit sought, was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001 the 
Court in light of the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), granted the Secretary's unopposed motion to remand, 
vacate the Board's decision with respect to the issues of 
entitlement to benefits under 38 U.S.C. § 1151 for claimed 
misdiagnoses of sugar diabetes and claimed erroneous 
prescription of Thorazine as well as the Board's refusal, in 
pertinent part, to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  The Board 
was directed to review the claim with consideration of the 
provisions of the VCAA.

In a decision dated in September 2001, the Board granted the 
veteran's petition to reopen his claim for service connection 
for an acquired psychiatric disorder and remanded this issue 
to the RO for further development and adjudication on the 
merits.  The issues of entitlement to compensation under 
38 U.S.C.A. § 1151 in addition to the issue of service 
connection for an acquired psychiatric disorder was also 
remanded to the RO for consideration under the provisions of 
the VCAA.  The case has since been returned to the Board and 
is now ready for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans' Claims Assistance 
Act of 2000.  

2.  The evidence of record shows that an acquired psychiatric 
disorder clearly and unmistakably existed prior to the 
veteran's induction and did not increase in severity during 
service.

3.  Organic pathology involving the veteran's complaints of 
neck pain in service was not demonstrated therein or until 
many years subsequent to service.  

4.  The veteran has not submitted competent (medical) 
evidence that he currently has any additional disability as a 
result of a misdiagnosis of sugar diabetes in 1984 or an 
increase in his current diabetes as a result of VA treatment.

5.  The veteran has not submitted competent (medical) 
evidence that he currently has any additional disability 
and/or increase in existing disability as a result of a 
claimed erroneous prescription of Thorazine.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2002).

2.  A neck disorder to include arthritis, was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  The requirements for entitlement to compensation under 
38 U.S.C.A. § 1151 for claimed misdiagnosis of sugar diabetes 
in 1984 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358 (2002).

4.  The requirements for entitlement to compensation under 
38 U.S.C.A. § 1151 for claimed erroneous prescription of 
Thorazine have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act (VCAA) of 2000

The Board observes recently enacted law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decisions dated in October 1996 and May 1997 
as well as an October 1996 statement of the case and multiple 
supplemental statements of the case thereafter.  These 
documents, collectively, provide notice of the law and 
governing regulations, the evidence needed to support the 
claims for the benefits sought, and the reasons for the 
determinations made regarding the veteran's claims.  In 
addition, correspondence dated in April 2001 and November 
2001 from the RO informed the veteran and his representative 
of the information and evidence needed to substantiate his 
claims, the information and evidence VA would retrieve to 
assist the veteran in substantiating his claims and of the 
information and evidence he needed to submit to VA in this 
regard.  Further, the record discloses that VA has also met 
its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  Most notably, copies 
of the veteran's service medical records, relevant VA and 
private inpatient and outpatient treatment records and 
testimony have been obtained and associated with his claims 
file.  There is no identified evidence that has not been 
accounted for and his representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See e.g. , Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The Board observes that there is a voluminous amount of 
evidence contained within the veteran's claims folders.  The 
majority of this evidence consists of VA and private 
inpatient and outpatient treatment records showing 
hospitalization as well as evaluation and treatment provided 
to the veteran primarily for his psychiatric disability 
subsequent to service.  The more salient medical reports with 
regard to the claims being considered in this decision are 
discussed below.

Of file is a copy of an admission note, which shows that the 
veteran was admitted to the University Hospital in Jackson, 
Mississippi, in late December 1968 for concerns related to a 
lymph node in the neck region.  The note records that a 
review of the veteran's clinical history revealed that his 
chart has been filled with psychosomatic complaints.  On 
general examination it was noted that the veteran was rather 
anxious and overconcerned with the lymph nodes in his neck 
and that he placed an incorrect amount of importance to them.  
Following physical examination, significant for slight 
cervical lymph nodes, it was the examiner's belief that the 
veteran should have a psychiatric evaluation at some later 
date.  The veteran's diagnoses included "PSY" problem.

A review of the veteran's service medical records show that 
on his medical examination for service induction in April 
1969 a clinical evaluation of the veteran found no 
psychiatric abnormalities.  On a contemporaneous report of 
medical history, the veteran reported a past and/or current 
history of depression or excessive worry as well as a history 
of nervous trouble.  A reviewing service physician noted in 
elaboration of this report of history that the veteran was 
depressed and nervous.  Subsequent chronological records of 
medical care provided to the veteran in service showed that 
he was psychiatrically examined in August 1969 in relation to 
a history of headaches since age 2 and current complaints of 
increased severity of headaches.  Following consideration of 
the veteran's past personal history and current mental 
status, his examining physician diagnosed chronic passive-
aggressive reaction, manifested by procrastination, 
inefficiency, passive obstructionism and somatizations, which 
he reported existed prior to service.  The veteran presented 
to a service department treatment facility in December 1969 
with complaints of stomachache and neck pain.  Physical 
examination of both the stomach and neck were negative.  The 
veteran's service examiner stated as a diagnostic impression 
that he was doubtful of organicity related to the veteran's 
complaint and that there was "quite a bit of psych overlay."  

In March 1970 the veteran presented for complaints of lack of 
sleep and feelings of depression as well as various and 
sundry psychosomatic complaints.  Depressive reaction with 
psychosomatic complaints was diagnosed.  On the veteran's 
April 1970 medical examination for service separation a 
clinic evaluation of the veteran's neck and psychiatric 
condition found no abnormalities.  

On a VA outpatient treatment record dated in July 1971 it was 
noted that the veteran had complaints related to an old head 
injury at age 2 that worries him relative to a past diagnosis 
of heart disease.  It was noted that the veteran was 
neurologically negative.  Anxiety neurosis was diagnosed and 
it was recommended that the veteran see a psychiatrist if he 
wishes.

On his initial VA examination in October 1971 the veteran 
related a history of preservice treatment by a private 
physician for "nerves" from 1965 to 1968.  He further stated 
that his condition was getting worse over the last six years.  
On physical examination there were no gross abnormalities 
about the face or neck.  An X-ray of the cervical spine was 
negative except for congenital variance with blocked 
vertebrae at C2-C3 level.  Examination of the cervical spine 
was accompanied by complaints of some pain in the region of 
the left trapezius and it was noted that his muscle was in a 
mild state of spasm; however, there was no essential 
limitation of motion of the cervical spine.  On 
neuropsychiatric examination the veteran complained that his 
neck bothers him and that he is nervous.  Following a mental 
status examination, moderate anxiety reaction was diagnosed.

Lay statements received in March 1981 and May 1983 from a 
fellow serviceman of the veteran, the veteran's mother, 
friends and acquaintances are to the effect that the 
veteran's personality changed after separation from service 
and that he had always been sick but that his condition had 
become more severe following his service separation.  
Included in these statements is a May 1983 statement from a 
close friend of the veteran who noted that, subsequent to 
service, the veteran was no longer as social as he used to be 
and that he appeared to be very nervous and depressed and to 
suffer from some kind of anxiety.

When examined by VA in June 1983, the examiner concluded on 
general medical examination that the veteran had no evidence 
of a neck problem.  On psychiatric examination, the veteran's 
examiner concluded as a diagnostic impression that the 
veteran probably represents a schizo-typical personality 
disorder.  He added that the veteran was unable to provide 
what he considered to be good history.  

Private treatment records on file show that the veteran was 
hospitalized at a private medical facility beginning in June 
1984 and found on a psychiatric evaluation to have no 
psychiatric disorder.  Atypical personality disorder with 
anxiety was the diagnosis at discharge in July 1984.  He was 
subsequently rehospitalized in September 1984 and assessed as 
having a mixed personality disorder with malingering.

A private X-ray of the veteran's cervical spine in December 
1984 was interpreted to be a negative study.

In a letter dated in May 1985 a private clinical 
psychologist, with respect to his participation in a 
veteran's health study, informed the veteran that qualitative 
features of his neuropsychological test performance were 
consistent with a head injury he reported in early childhood.  
It was added that a personality test the veteran took was 
difficult to interpret and that this may be due to some 
problems he had with his nerves (for example, hearing voices, 
taking Thorazine).  It was recommended based on these tests 
that the veteran see a psychologist or psychiatrist for 
further evaluation.

In June 1985 the veteran was examined by a private physician 
for complaints of nervousness and multiple somatic 
complaints.  On this examination the veteran revealed that 
after he was discharged from the Army he was hospitalized 
three times at a VA Hospital in Jackson, Mississippi, and 
once at a VA hospital in Memphis, Tennessee.  He said that 
while he was hospitalized he was tried on a number of 
medications and developed an adverse reaction to Thorazine.  
In describing the reaction he had from the use of Thorazine, 
the examiner noted that it would appear that he had 
extrapyramidal symptoms.  It was noted that the veteran 
claimed that the only medication that had been of help to him 
in controlling his problems with nervousness was Librium.  
But it was noted on further questioning of the veteran that 
he was abusing his medication and had apparently become 
addicted to it.  Schizoaffective disorder was the Axis I 
diagnostic impression.  Paranoid personality was diagnosed on 
Axis II.

A summary of the veteran's hospitalization at the Hackley 
Hospital in Michigan shows that the veteran was admitted with 
a recent history of increased thirst, weight loss and 
polyuria.  It was noted that in the emergency room he was 
acidotic and that his blood sugar was markedly elevated.  
Diabetes mellitus, recent onset, and diabetic acidosis were 
the admitting diagnoses.  

On a VA examination in July 1986 the veteran complained, in 
pertinent part, of neck pain and nerves.  On general medical 
examination the neck was noted to be normal.  An X-ray of the 
cervical spine showed unremarkable alignment with intact 
vertebral bodies and prevertebral tissues within normal 
limits.  There was no evidence of any spondylitis.  
Unremarkable cervical spine was the radiological diagnostic 
impression.  On neuropsychiatric examination it was noted 
that prior to going into service in December 1968 the veteran 
was evaluated at a private medical facility for psychosomatic 
complaints.  It was added that the possibility of a 
conversion reaction was considered and his examiners felt it 
at that time that he needed a psychiatric evaluation at the 
time.  On mental status examination it was noted that the 
veteran tends to be somewhat emotionally liable.  He denied 
true hallucination and he was oriented with a fair general 
fund of information.  He was noted to be able to think in 
abstract terms and there was no clear-cut evidence of 
organicity noted.  Atypical personality disorder with 
passive-aggressive, histrionic, paranoid and schizo-type of 
personality features was the psychiatric diagnosis.  The 
examiner commented that the veteran's present emotional 
status is much like that which was described prior to his 
being in service.  He noted that there is a history of 
preoccupation with somatic problems and the possibility of a 
conversion reaction has been entertained.  However, the 
nature and appearance of his complaints is more typical of 
that of a personality disorder.  It was also added that the 
severity and nature of the veteran's paranoia has led to a 
diagnosis of psychosis, although during the evaluation today, 
he did not appear to be psychotic.  It was observed that he 
was in need of continuing psychiatric management.  

A private X-ray report of the veteran's cervical spine dated 
in November 1986 was interpreted to reveal anomalous fusion 
of the 2nd and 3rd vertebral segments in the cervical spine.  

The veteran presented to a private physician in January 1987 
with complaints of chronic neck pain on the left side.  On 
physical examination the neck was noted to be supple but 
tender to palpation on the left strap muscles.  Chronic wry 
neck was the diagnostic assessment and the veteran was 
prescribed Norgesic Forte.  When seen in April 1987 for 
follow-up complaints of neck pain, his private physician 
noted that the veteran also has a psychiatric history and is 
currently taking Thorazine.  

In a letter dated in March 1987 a private physician, K. C. 
Das, M.D., reported that the veteran has been feeling down 
and depressed and has numerous somatic complaints.  He noted 
that he had evaluated the veteran in February 1985 and has 
seen him periodically in the absence of another physician.  
He noted that the veteran's diagnoses included depressive 
reaction, passive-aggressive personality, passive-dependent 
type, and borderline intelligence.

On a VA neuropsychiatric evaluation in May 1991, it was noted 
that the veteran seemed very confused and bewildered.  The 
veteran said that everything was wrong and that he had a 
nervous condition as well as brain damage.  He also 
complained that he had bad thoughts about the military and 
elaborated that he was sick when he went into service and 
that "they" made him worse and "they" say it's not the 
military's fault.  Following mental status examination, 
schizoaffective disorder with organic brain syndrome was 
diagnosed. 

The veteran was hospitalized at a private medical facility in 
Georgia in May 1992 and evaluated for psychiatric complaints 
to include symptoms of chronic depression.  The veteran 
reported that he had a history of a head injury as a child 
with subsequent dysfunction since that time.  He added that 
his condition was made worse by his experience in the 
military and by a period when he was incarcerated in jail 
several years ago.  The veteran also noted that he had been 
hospitalized in various psychiatric facilities over the years 
with unknown psychiatric diagnosis and that he believed that 
he was made worse by use of various medications given to him.  
The veteran talked vaguely of feeling that his diabetes may 
have been caused by the treatment he has received in the 
past.  On mental status examination it was noted the veteran 
was quite vague and tangential in relating his history.  His 
affect was somewhat depressed, but quite shallow.  There was 
no evidence of psychotic thought processes.  Depressive 
disorder not otherwise specified and history of cocaine abuse 
were diagnosed.  

Between January 1993 and July 1994 VA hospitalized the 
veteran on four separate occasions for complaints relative to 
his psychiatric condition.  During his latter hospitalization 
beginning in January 1994 the veteran was evaluated for 
complaints of chronic neck pain.  An X-ray of his shoulders 
and neck was ordered and it was noted that the results of 
these X-rays demonstrated a minor abnormality of early 
arthritic changes on his shoulders and neck as well as a 
congenital anomaly blot, vertebrae at C-2 and C-3.  A 
computer tomography scan was also obtained which reportedly 
showed a congenital anomaly with posterior neural arch fusion 
of C-2 and C-3.  His discharge diagnosis in early July 1994 
included adjustment disorder with emotional features, 
continuous cocaine dependence, noninsulin-dependent diabetes 
mellitus, and arthritis of the neck and shoulders.  

An X-ray of the veteran's cervical spine in July 1996 was 
interpreted to reveal central C6-7 disc herniation with 
impingement of the anterior cervical cord.  Congenital fusion 
of bodies of C2 and C3 was also noted.

At a personal hearing in October 1996, the veteran said that 
he had been given drugs by VA, specifically Doxepin and 
Thorazine, that had caused him injury.  He said he assumed 
that they gave him these drugs and that right after receiving 
them he experienced heart attack-like symptoms and became 
diabetic.  The veteran's son testified that his father was in 
pain all the time and specifically that the veteran's neck 
hurt all the time.  The veteran's cousin testified that the 
veteran underwent a personality change following service.  He 
said that he became more aggressive and didn't act like the 
cousin she knew.

On VA hospitalization in January 1997 the veteran reported 
that he had been given an overdose of Thorazine in 1983 and 
that this had caused him to have elevated blood sugars.  On a 
psychiatric consultation during his hospitalization, the 
veteran was diagnosed as suffering from cocaine dependence, 
paranoid-type schizophrenia versus schizo-affective disorder, 
bipolar-type versus Prozac-induced hypermania.  Rule out 
personality change secondary to a motor vehicle accident at 
age 2 years of age was also an Axis I diagnosis.  An MRI of 
the cervical spine during this hospitalization revealed some 
ligamentum flavum hypertrophy and bulging disc with mild cord 
narrowing at C4-5 and C5-6.  Plain films revealed a C2-3 
fusion, which this examiner noted, was presumably congenital 
as there are no wires or scars to suggest a surgical 
procedure.  At a personal hearing in March 1998 the veteran 
described his psychiatric condition and related problems to 
include problems with memory loss.  He said that, while in 
service, he was under a lot of stress and underwent a lot of 
disciplinary problems.  He said that, while on active duty, 
he would experience neck pain when he exercised and that this 
pain would persist throughout the evening hours.  With 
respect to his diabetes, the veteran stated that he was not 
on Insulin at the present time, nor was he prescribed 
Thorazine.

A VA progress note dated in May 1998 shows that the veteran 
was receiving aftercare at a VA clinic for polysubstance 
abuse.  The veteran at this time informed a VA coordinating 
social worker that he believed the VA and the military had 
not appropriately treated him.  It was noted that he spoke of 
a plate in his head, a shunt in his neck and getting diabetes 
from Thorazine and a number of other matters of concern to 
him.

In a letter dated in December 1999 a VA primary care/family 
practice physician stated that she had reviewed the veteran's 
medical records, X-rays and MRI's and had determined that the 
veteran had a spinal condition which occurred during an 
automobile accident at age 2 or possibly was present at 
birth.  She added that she believed that the veteran's 
military service exacerbated his spinal condition to the 
point that he was in pain frequently.  She also expressed a 
belief that his headaches were exacerbated by the physical 
activity required of him in service.  

In a note dated in December 1999 a VA physician stated that 
the veteran had requested from him a letter that supported 
his claim for service-connected disability.  The veteran 
wanted the letter to indicate "beyond a shadow of doubt" that 
his illnesses were caused or worsened by his military 
service.  The VA physician stated that he had explained to 
the veteran that he did not know him before, during, or for 
over 20 years after his military service and could only make 
limited statements concerning his conditions during those 
periods.  The physician noted several items in the veteran's 
claims folder and stated that it was impossible for him to 
state beyond a shadow of doubt that the veteran's conditions 
were worsened by his military service.  He added that it is 
possible that a preexisting psychiatric condition, if such 
existed, could be aggravated by the stresses of military 
service.

On an MRI of the cervical spine in April 2000, it was noted 
that the veteran demonstrates some posterior osteophytic 
ridging and a modest sized central disc protrusion at the C3-
4 level as well as posterior osteophytes at the C4-C5 and 
C5-C5 levels with small and large central disc protrusions, 
respectively.  

In a letter dated in June 2000 the aforementioned VA primary 
care/family practice physician noted that she had been 
treating the veteran for over a year and had reviewed his 
extensive medical file.  She stated that it was her medical 
opinion that the veteran had a condition of his cervical 
spine, which was present very early in his life, possibly 
from birth.  She added that the condition caused a weakness 
which has progressed to arthritis and pain of the cervical 
spine and that it was her opinion furthermore that his 
activities in the Army, which included exercises involving 
the head and neck exacerbated his current problem.  She 
concluded that it was probable that the veteran's military 
service aggravated the veteran's cervical condition beyond 
the normal processes causing deterioration of C4-7.  She 
noted in this regard that the veteran complained of neck pain 
during his Infantry training and that current medical 
knowledge has shown that the derangement of the spine can be 
present with a complaint of pain, with no findings evident on 
cervical spine films.  She said that, therefore, pain and 
damage might be augmented in the cervical spine well before 
any arthritic changes may show on X-ray. 

Of file is an affidavit dated in September 2000 from a 
private physician, Stanley C. Russell, M.D., who noted that 
he had seen the veteran on two occasions in June 2000 and in 
August 2000 and had reviewed his extensive medical records.  
He stated that it was his professional opinion that the 
evidence contained in the veteran's file tracing the 
development of his symptoms leaves no doubt that his current 
diagnosed schizo-affective disorder actually began while he 
was on active duty in the military.  In an attached 
psychiatric report, this physician reviewed the veteran's 
history in service and subsequent thereto.  He noted that 
there was "no record of his having any treatment for a 
psychiatric disorder before he had been in the military."  He 
said that, as a result of his evaluation, he had diagnosed 
the veteran as having an Axis I diagnosis of schizoid-
affective disorder.  He said the evidence clearly shows that 
the veteran began to have psychiatric symptoms while he was 
on active duty in 1969.  He stated further that it was his 
professional opinion that the difficulties he began to 
manifest while on active duty were the prodromal symptoms of 
schizophrenia.  He lastly stated that the veteran is 
currently disabled as a result of this condition and that 
this disability should be adjudicated as service connected.  
Dr. Russell identified himself as a board-certified 
psychiatrist and as a former Chief of Psychiatry at the 
Jackson VA Hospital from October 1969 until November 1986.

In testimony at hearings in October 2000 and March 2001 the 
veteran described treatment in service for his neck 
complaints.  He said prior to going into service he had no 
neck pain because he was not doing any exercises.  He said 
that his neck pain started as soon as he started doing 
exercises in the Army.  He testified that he could not 
remember any specific injury to his neck in service other 
than for exercise-induced injury.  At his latter hearing 
before the undersigned member of the Board, the veteran 
reiterated the fact that he had no neck disability prior to 
entering service.  The veteran and his representative then 
reviewed the contents of the letter received from the VA 
family/primary care physician.  The veteran then described 
his neck complaints in service indicating that his head as 
well as his neck was hurting while in service.  He said he 
did not know what caused his neck pain but he did know that 
exercising and moving his arm causes him to have pain.  

On a VA examination in September 2002 the veteran was noted 
on mental disorders examination to have served in the Army 
from May 1969 until May 1971.  The veteran reported that 
while he was initially assigned duties in the Infantry, he 
later became a clerk-typist.  He said that while as a child 
he was hit by a car and suffered brain damage.  He said that 
while in service he was hospitalized for an overdose of 
Darvon.  He also said that, in response to a question of 
whether he had been treated for any other nervous or 
emotional problems in service, that he received a lot of 
treatment for his nerves and that they give him Librium.  The 
veteran reported he was diagnosed with diabetes mellitus in 
1983 and takes Insulin along with pills.  Following mental 
status examination, chronic paranoid-type schizophrenia, 
cocaine dependence, alcohol abuse, and nicotine dependence 
were the Axis I diagnosis.  The veteran's examiner noted that 
Dr. Russell has diagnosed the veteran in the past with 
schizo-affective disorder in particular and that this 
diagnosis would be continued.  He added, however, that he did 
not get a history of recurrent depressive illness in the 
veteran and what comes through is considerable paranoid 
material and that he considered paranoid schizophrenia a more 
relevant diagnosis at this time.  He added that he agreed 
with Dr. Russell that the veteran was already beginning to 
show signs of psychosis while in the Army.  He added that a 
complicating factor that cannot be factored into the 
diagnostic picture is the head injury the veteran suffered at 
age 2 as well as requiring consideration is his history of 
drug abuse, specifically cocaine. 

On a spine disorders exam in September 1992 the examiner 
noted that the veteran gave a history of developing pain in 
his neck during physical training exercises in the military.  
The examiner noted that the veteran underwent a cervical 
spine X-ray in 1986, which showed fusion of C2 and C3 but 
made no mention of arthritic changes at the time.  Following 
a physical examination as well as an X-ray examination which 
revealed a congenital fusion of C2-3, in addition to 
narrowing of the C5-6 disc with osteophyte formations and 
encroachment of the neural foramina by osteophytes, 
congenital fusion of C2-3 and degenerative disc disease, C5-6 
was diagnosed.  The examiner commented that the congenital 
fusion of C2-3 occurred prior to the veteran's birth and is, 
therefore, not service connected.  He added that degenerative 
disc disease has occurred in later life, as there is no 
mention of it in the X-ray reports made in the early 1970's 
or in the report of 1986.  He stated that the fact that the 
1986 X-ray report, which was 15 years after his complaints of 
pain in the service, did not mention any evidence of 
degenerative disc disease suggested to him that this has 
developed since then and is more likely than not unrelated to 
the complaints of neck pain in the military.

In a letter dated in February 2003, Dr. Russell said that he 
had once again reviewed the veteran's record as well as his 
previous reports and still believed that the veteran suffers 
from schizo-affective disorder and that this condition first 
began to manifest itself while the veteran was on active duty 
in the military.

Analysis

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A chronic disease, to 
include arthritis, will be considered to have been incurred 
in service even though there is no evidence of such disease 
during the period of service if manifested to a degree of 
10 percent or more within one year following service.  
38 C.F.R. § 3.307, 3.309.  

A veteran, who served during a period of war, is presumed to 
be in sound condition except for defects, infirmities or 
disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).  

The burden of proof is on the Government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the Government meets this requirement, by 
showing the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The United States Court 
of Appeals for Veterans Claims (Court) noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3d Coll. Ed. 1988)).

A preexistent injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered (aggravation 
in service) unless the underlying condition as contrasted 
with symptoms has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993)  

Accordingly, "a lasting worsening of the condition"--that is, 
a worsening that existed not only at the time of separation 
but one that still exists currently is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997) 
(Stienberg, Jay, dissenting; see also, Verdon v. Brown, 8 
Vet.App. 529, 538 (1996).  

Personality disorders are not disease or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  

Service Connection for an Acquired Psychiatric Disorder

First the Board finds that, although not noted in the 
veteran's medical examination for service entrance, other 
than for a notation made by a reviewing service physician on 
the adjunct clinical history that the veteran was depressed 
and nervous, the evidence of record clearly establishes that 
a psychiatric disorder preexisted the veteran's period of 
service.  In making this determination the Board relies on 
the private clinical records of evaluation and treatment 
rendered to the veteran in October 1968 by physicians at the 
University Hospital.  These private clinical records show 
that the veteran appeared rather anxious and exhibited 
behavior prior to service which led his examiners to conclude 
that he needed further psychiatric evaluation on a follow-up 
basis and resulted at that time in a diagnosis of psychiatric 
problems.  Furthermore, the veteran manifested psychiatric 
symptomatology shortly after entering service necessitating 
referral to a mental health clinician.  While no mental 
illness warranting further action was identified, the veteran 
was found to have characterological problems that were noted 
to have preexisted his service.  In addition to the clinical 
evidence noted, the veteran also has on a number of occasions 
conceded the presence of a preservice psychiatric disability.  

In any event, the presumption of soundness in service is 
rebutted by clear and unmistakable evidence of the existence 
of a psychiatric disorder prior to service entrance.  With 
regard to the question of aggravation.  See 38 C.F.R. 
§ 3.306(a), there is no medical evidence of an increase in 
the severity of the veteran's psychiatric disability during 
service.  Although the veteran was referred in service for 
psychiatric evaluation because of complaints of headaches and 
later evaluated and treated for depressive symptoms, no 
causative acquired psychiatric disorder was diagnosed and a 
clinical evaluation at service separation found the veteran 
to have no psychiatric abnormality.  Here the Board points 
out that the temporary or intermittent flare-ups during 
service or a preexisting disease are not sufficient to be 
considered aggravation in service, unless the underlying 
condition has worsened.  Hunt v. Derwinski, 1 Vet. App. 296, 
297 (1991).  

The Board acknowledges the recent affidavit and psychiatric 
evaluation report by Dr. Russell to the effect that the 
veteran suffers from a schizo-affective disorder that first 
became manifest while he was on active duty.  We note, 
however, that in making this assessment, Dr. Russell, in 
reviewing the veteran's history has stated that "there is 
also no record of...[the veteran]...having any treatment for a 
psychiatric disorder before he had been in the military."  In 
light of the preservice clinical evaluation and treatment 
received by the veteran at University Hospital in 1968 and 
noted above, this is clearly not the case.  Dr. Russell makes 
no reference to this preservice clinical evidence, does not 
account for the psychiatric problems noted in December 1968 
prior to service, and appears to be not aware of their 
existence or of the veteran's admission of this prior 
existence.  Consequently, the Board concludes that Dr. 
Russell's medical opinion is based on an inaccurate factual 
predicate of no preservice suggestion of psychiatric problems 
and thus the opinion lacks probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board finds more probative the preservice and service 
medical records, which demonstrate the veteran had problems 
of a psychiatric nature prior to service.  While he, as 
indicated by the veteran's VA examiner in September 2002 
demonstrated signs of psychosis in service, there was no 
increase in the underlying condition until some point in time 
following service.  The Board thus finds service connection 
for an acquired psychiatric disorder is not warranted.

Service Connection for a Neck Disorder

While service medical records show the veteran was evaluated 
on one occasion for complaints of neck pain, there are no 
clinical findings and/or diagnosis of any neck disability 
and/or neck abnormality in service to include on the 
veteran's medical examination for service separation in April 
1971.  38 C.F.R. § 3.303(a).  The Board also notes that there 
is no competent evidence that arthritis in the neck was 
manifested within the initial year subsequent to the 
veteran's discharge from military service so as to warrant 
presumptive service connection for this disorder.  38 C.F.R. 
§§ 3.307, 3.309.  In fact, the first documented clinical 
and/or radiological findings of neck pathology was in 
November 1986 approximately 15 years after service when the 
veteran was found to have anomalous fusion of the 2nd and 3rd 
vertebral segments, which were later identified as congenital 
fusion by a VA physician in July 1996.  The record, to 
include the veteran's own statements, is negative for any 
assertion of an injury to the neck in service other than for 
that which might have been induced by routine military 
physical exercise.  Equally, the medical evidence shows the 
veteran had complaints of neck problems in service and 
subsequent thereto for many years despite any clinical or 
radiological findings referable to his complaints until many 
years thereafter.  Moreover, X-rays of the neck taken as late 
as the mid-1980's were negative.  The Board acknowledges that 
a VA primary care physician following review of the veteran's 
medical file and examination of the veteran has stated her 
belief that the veteran has a preservice spinal condition, 
which was exacerbated by his military service and that this 
preservice condition has since progressed to currently 
include arthritis.  She has furthermore stated that it is 
"probable that the veteran's military service aggravated the 
veteran's cervical condition beyond the normal processes 
causing deterioration of C4-7."

Although the physician's statement appears to support the 
veteran's claim, it is the Board's task to determine the 
credibility of the evidence.  Sanden v. Derwinski, 
2 Vet. App. 97 (1992).  In this regard, it is noted that the 
VA family/primary care physician in formulating her 
conclusion as to the relationship between the veteran's 
current cervical spine pathology and the aggravation in 
service of a preexisting condition has couched her opinion in 
terms of probability.  The opinion fails to assert a definite 
relationship between the veteran's current acquired cervical 
spine pathology to include arthritis and a worsening of his 
preservice cervical spine general disability during service.  
Nor does any contemporaneous medical evidence in service or 
within the immediate post service period support the opinion.  
Here VA and private examination reports contain clinical and 
radiological findings contrary to the physician's statement.  
In essence, the Board finds that the medical opinion 
proffered is unsupported by the evidence of record and 
constitutes no more than conjecture.  Thus, the opinion is 
not a sufficient basis to grant service connection.  The 
Court has held that medical evidence must be more than 
speculative.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Perman v. Brown, 
5 Vet. App. 327, 241 (1993); and Sklar v. Brown, 
5 Vet.App. 104, 145-6 (1993) (wherein the Court held that 
where a physician is unable to offer a definite causal 
relationship, that opinion may not be utilized in 
establishing service connection as such an opinion is not 
evidence).  

In opposition to the opinion above, a VA examining physician 
in September 2002 following a review of the veteran's medical 
history and physical examination of the veteran concluded 
that the veteran had a congenital defect involving the C2-
C3 disc and a separate arthritic condition involving the C5-6 
disc which occurred in later life and was more likely than 
not unrelated to any event in service.  Here the Board notes 
that this opinion was based on a contemporaneous examination 
of the veteran and a view of the medical history.  Moreover 
it is persuasive in this matter as it is consistent with the 
contemporaneous clinical record than that of the VA primary 
care physician who appears, especially in view of a single 
complaint in service of neck pain, to be advancing no more 
than a general conclusion based primarily on the veteran's 
self-reported history and symptomatology.  

Thus in assessing the evidence in support of the claim and 
that which is against the claim, the Board must find that the 
opinion rendered by the VA medical physician in 
September 2002 is more persuasive and probative than the 
speculative and unsupported opinion by the VA primary care 
physician.  As such, the preponderance of the evidence is 
against the claim for service connection for a neck disorder.  

B.  38 U.S.C. § 1151 Claims

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom, Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown 
v. Gardner, 115 S. Ct. 552 (1994), the Court declared invalid 
the provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring 
VA fault or action prior to recovery under 38 U.S.C.A. 
§ 1151.  In December 1994, the United States Supreme Court 
(Supreme Court) held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of nonnegligent medical treatment, as was provided by 
38 C.F.R. § 3.358(c)(3).  In footnote 3 of the opinion, the 
Supreme Court suggested that § 1151 does not authorize 
compensation for all injuries that might be said literally to 
"result" from VA treatment.  Subsequently, the VA Secretary 
sought an opinion from the Attorney General as to the scope 
of the exclusion from § 1151 coverage contemplated by the 
Supreme Court decision.  In a memorandum to the Secretary 
dated January 20, 1995, the Deputy Assistant Attorney 
General, Office of Legal Counsel, United States Department of 
Justice, expressed a view that footnote 3 of the Gardner 
decision "...is read most accurately as excluding from coverage 
under § 1151 only those injuries that are certain, or perhaps 
the very nearly certain, result of proper medical treatment."  
38 C.F.R. § 3.358(c) was amended accordingly.  

In determining whether such additional 
disability resulted from disease or 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern:

(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.

(2) The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, 
medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the expressed 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those, which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because 
they had not been determined at the time 
consent was given where the treatment 
would in fact be administered.

38 C.F.R. § 3.358(c) (2002).

One of the critical elements involved in a claim for benefits 
under 38 U.S.C.A. § 1151 is evidence of increased disability 
as a consequence of VA medical or surgical treatment.  This 
evidence must be provided by a competent witness.  Where a 
medical question is involved, the opinion of a lay witness is 
not competent evidence.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This case involves questions of 
medical treatment and consequently requires evidence from a 
physician or other medical professional who has the training 
and expertise necessary to provide competent evidence about 
treatment and to report increased disability.  No such 
evidence has been submitted.

The veteran has testified challenging the use of Thorazine 
and questioning the diagnosis and treatment of diabetes 
mellitus.  However, he does not have the medical training or 
experience to present competent evidence on a medical 
question.  See Grottveit.  Nor does he have the competence to 
quote what a physician told him.  See Warren v. Brown, 
6 Vet. App. 4 (1993).

In this case, while there are extensive medical records, the 
veteran has not presented any competent evidence of increased 
disability due to the use of Thorazine or untimely diagnosis 
of diabetes.  Further, he has not presented evidence, which 
links such an increase to VA treatment.  As there is no 
competent evidence of the critical element of the veteran's 
claim, the benefits sought must be denied.

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a neck disorder is denied.

Entitlement to benefits under 38 U.S.C. § 1151 for claimed 
misdiagnosis of sugar diabetes in 1984 is denied.

Entitlement to benefits under 38 U.S.C. § 1151 for claimed 
erroneous prescription of Thorazine is denied.



                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

